Title: To Benjamin Franklin from James Bedout, 11 August 1777: résumé
From: Bedout, James
To: Franklin, Benjamin


<Bordeaux, August 11, 1777, in English of sorts: I am a merchant captain, Canadian born, and have sailed in New England ships; my brother is in Washington’s army. I am therefore asking for a commission from Congress to cruise against the English tyrants. In expectation of it I have already bought here a Boston sloop, the Congress; her mate and some of her crew are American. She will be armed with twelve guns and loaded with war supplies, and I expect to sail late this month. So that I may destroy enemy ships on my way to New England, please send the commission in care of the Dutch commissary in this city.>
